Exhibit 10.6
FORM OF RESTRICTED SHARE UNIT AGREEMENT
UNDER THE AMENDED AND RESTATED AIRCASTLE LIMITED
2005 EQUITY AND INCENTIVE PLAN
EMPLOYEE FORM-INTERNATIONAL
     This Award Agreement (this “Restricted Share Unit Agreement”), dated as of
                    , 2009 (the “Date of Grant”), is made by and between
Aircastle Investment Limited, a Bermuda exempted company (the “Company”) and
[                    ] (the “Participant”). Capitalized terms not defined herein
shall have the meaning ascribed to them in the Amended and Restated Aircastle
Limited 2005 Equity and Incentive Plan (the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company.
     1. Grant.
          (a) Restricted Share Units. The Company hereby grants to the
Participant [___] units, each unit representing one Share (such units, the
“Restricted Share Units”), subject to all of the terms and conditions of this
Restricted Share Unit Agreement and the Plan.
          (b) Other Stock-Based Award. The Company hereby grants to the
Participant dividend equivalent rights on a notional [                    ]
Shares (such rights, the “DERs” and such number of Shares being the “number of
DERs”), subject to all of the terms and Conditions of this Restricted Share Unit
Agreement and the Plan.

2.   Restricted Share Unit Vesting and Issuance of Shares; DER Vesting and
Payment Terms.

          (a) Vesting of Restricted Share Units.
               (i) General. Subject to the provisions set forth below, the
number of Restricted Share Units specified for each Vesting Date shall vest and
Shares shall become deliverable to the Participant as follows:

          Number of Vesting Date   Restricted Share Units / Shares
[January 1, 2010
  X
January 1, 2011
  X
January 1, 2012
  X
January 1, 2013
  X
January 1, 2014]
  X

subject in each case to the continued employment of the Participant by the
Company or one of its Subsidiaries or Affiliates, and provided that the
Participant has not given notice of resignation, as of the relevant such Vesting
Date, subject to paragraph (ii) of this Section 2(a).
               (ii) Following Certain Terminations of Employment. Subject to the
next sentence, upon termination of the Participant’s employment with the Company
and its Subsidiaries and Affiliates for any reason, any Restricted Share Units
which have not already vested shall immediately expire without consideration of
any kind and neither the Participant nor any of the Participant’s successors,
heirs, assigns, or personal representatives shall thereafter have any further
rights or interests in such Restricted Share Units. Notwithstanding the
foregoing:
     (x) in the event that the Participant’s employment with the Company or a
Subsidiary or Affiliate is terminated without Cause, then the Restricted Share
Units (if any) which are due to vest at the next Vesting Date shall vest on the
date of such termination of employment and Shares shall be issued to the
Participant, subject to the Participant’s execution of a separation agreement
prepared by the Company (or any Subsidiary of Affiliate) which includes, inter
alia, a general release of claims;

 



--------------------------------------------------------------------------------



 



     (y) in the event that the Participant’s employment is terminated without
Cause within 12 months following a Change of Control, then 100% of the
Restricted Share Units that are not vested as of the date of such termination
shall immediately vest and Shares shall be issued to the Participant; and
     (z) in the event that the Participant’s employment with the Company or a
Subsidiary or Affiliate is terminated in connection with the death or Disability
of the Participant, then 100% of the Restricted Share Units that are not vested
as of the date of such termination shall immediately vest and Shares shall be
issued to the Participant or his/her heirs, assigns or personal representatives,
as the case may be.
          (iii) Issuance of Shares. Upon vesting of any Restricted Share Units
under this Section 2(a) or Section 5 hereof, if Shares are then certificated by
the Company, the Company shall promptly issue to the Participant one or more
share certificates in respect of such Shares.
          (b) Restrictions.
               (i) Restricted Share Units. Until the Restricted Share Units vest
and Shares are delivered to the Participant in respect of such Restricted Share
Units as provided in Section 2(a) or Section 5 hereof, or as otherwise provided
in the Plan, no transfer of the Restricted Share Units or any of the
Participant’s rights with respect to the Restricted Share Units, whether
voluntary or involuntary, by operation of law or otherwise, shall be permitted.
Unless the Administrator determines otherwise, upon any attempt to transfer
Restricted Share Units or any rights in respect of Restricted Share Units before
vesting, such Restricted Share Units, and all of the rights related thereto,
shall immediately expire.
               (ii) DERs. No transfer of the DERs or any of the Participant’s
rights with respect to the DERs, whether voluntary or involuntary, by operation
of law or otherwise, shall be permitted. Unless the Administrator determines
otherwise, upon any attempt to transfer any DERs or any rights in respect of
DERs shall result in such DERs being immediately forfeited by the Participant
without any consideration of any kind being paid to the Participant in respect
thereof, and neither the Participant nor any of the Participant’s successors,
heirs, assigns, or personal representatives shall thereafter have any further
rights or interests in such DERs.
          (c) DER Terms.
               (i) Vesting. All of the Participant’s rights to the DERs are
fully vested on the Date of Grant and the Participant shall be entitled to
receive a cash payment equal to any ordinary dividends paid to holders of Shares
on the date that such dividend is paid to the holders of Shares.
               (ii) Forfeiture. Upon vesting of any Restricted Shares as
provided in Section 2(a) or Section 5 hereof, or as otherwise provided in the
Plan, the Participant shall forfeit to the Company DERs with respect to an
equivalent number of Shares, without any consideration of any kind being paid to
the Participant in respect thereof, and neither the Participant nor any of the
Participant’s successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such DERs or the notional
Shares on which they were granted. For DERs in respect of any Shares, the period
from the Date of Grant to the date of forfeiture pursuant to the preceding
sentence is referred to herein as the “DER Vested Period”.
               (iii) Payment. If, during the DER Vested Period for any DERs, the
record date for any dividends payable in respect of the Shares occurs, then
promptly following the payment of such dividends to holders of such Shares, the
Company shall pay a bonus to the Participant in an amount equal to (x) the
per-share dividend so paid to such holders, multiplied by (y) the number of DERs
vested in the Participant on such record date.
     3. Adjustments. Pursuant to Section 5 of the Plan, in the event of a change
in capitalization as described therein, the Administrator shall make such
equitable changes or adjustments as it deems necessary or appropriate to the
number and kind of securities or other property (including cash) issued or
issuable in respect of outstanding Restricted Share Units and DERs.

 



--------------------------------------------------------------------------------



 



     4. [Intentionally Omitted].
     5. Certain Changes. The Administrator may accelerate the Vesting Date for,
or otherwise adjust any of the terms of, the Restricted Share Units; provided
that, subject to Section 5 of the Plan, no action under this Section shall
adversely affect the Participant’s rights hereunder.
     6. Notices. All notices and other communications under this Restricted
Share Unit Agreement shall be in writing and shall be given by facsimile or
first class mail, certified or registered with return receipt requested, and
shall be deemed to have been duly given three days after mailing or 24 hours
after transmission by facsimile to the respective parties, as follows: (i) if to
the Company, c/o Aircastle Advisor LLC, 300 First Stamford Place, 5th Floor,
Stamford CT 06902, Attn: General Counsel and (ii) if to the Participant, using
the contact information on file with the Company. Either party hereto may change
such party’s address for notices by notice duly given pursuant hereto.
     7. Securities Laws Requirements. The Company shall not be obligated to
issue Shares to the Participant if such transfer, in the opinion of counsel for
the Company, would violate the Securities Act of 1933, as amended (the
“Securities Act”) (or any other federal or state statutes having similar
requirements as may be in effect at that time).
     8. No Obligation to Register. The Company shall be under no obligation to
register the Shares pursuant to the Securities Act or any other federal or state
securities laws.
     9. Protections Against Violations of Agreement; Escrow. No purported sale,
assignment, mortgage, hypothecation, transfer, charge, pledge, encumbrance,
gift, transfer in trust (voting or other) or other disposition of, or creation
of a security interest in or lien on, any of the Restricted Share Units or DERs
by any holder thereof in violation of the provisions of this Restricted Share
Unit Agreement will be valid, and the Company will not transfer any of said
Restricted Share Units on its books, nor will any distributions be paid thereon,
unless and until there has been full compliance with said provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce said
provisions.
     10. Taxes. The Participant understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Restricted Share Unit Agreement. The
Participant shall pay to the Company promptly upon request, and in any event at
the time the Participant recognizes taxable income in respect of the grants
hereunder, or the Company or an affiliate may at its option deduct from the
Participant’s next normal payroll, an amount equal to the taxes the Company
determines it is required to withhold at the lowest applicable rate determined
by the Company under applicable tax laws with respect to the grants hereunder.
The Participant may satisfy the foregoing requirement by making a payment to the
Company in cash or, with the approval of the Administrator, in its sole
discretion, by electing to have the Company repurchase Shares which the
Participant already owns and in such event the Company shall repurchase such
number of Shares having a value equal to the minimum amount of tax required to
be withheld. Such Shares shall be valued at their Fair Market Value on the date
as of which the amount of tax to be withheld is determined. Any fractional
amounts shall be settled in cash.
The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Share Units and DERs and the disposition of the Shares the
Participant may receive following vesting of the Restricted Share Units are
complex and subject to change, and it is the sole responsibility of the
Participant to obtain his or her own advice as to the tax treatment of the terms
of this Restricted Share Unit Agreement.
BY SIGNING THIS AGREEMENT, THE PARTICIPANT REPRESENTS THAT HE OR SHE HAS
REVIEWED WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN
TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE
OR SHE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. THE PARTICIPANT UNDERSTANDS
AND AGREES THAT HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT

 



--------------------------------------------------------------------------------



 



     11. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Restricted Share Unit Agreement shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.
     12. Confidentiality. The Participant acknowledges and agrees to comply with
the confidentiality covenant in his/her employment letter(s) dated
                    .
     13. [Intentionally Omitted].
     14. [Intentionally Omitted].
     15. Governing Law. This Restricted Share Unit Agreement shall be governed
by and construed according to the laws of Bermuda.
     16. Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Restricted Share Units and this Restricted Share
Unit Agreement shall be subject to all terms and conditions of the Plan and this
Restricted Share Unit Agreement.
     17. Amendments; Construction. The Administrator may amend the terms of this
Restricted Share Unit Agreement prospectively or retroactively at any time, but
no such amendment shall impair the rights of the Participant hereunder without
his or her consent. To the extent the terms of Section 12 above conflict with
any prior agreement between the parties related to such subject matter, the
terms of Section 12 shall supersede such conflicting terms and control. Headings
to Sections of this Restricted Share Unit Agreement are intended for convenience
of reference only, are not part of this Restricted Share Unit Agreement and
shall have no affect on the interpretation hereof.
     18. Survival of Terms. This Restricted Share Unit Agreement shall apply to
and bind the Participant and the Company and their respective permitted
assignees and transferees, heirs, legatees, executors, administrators and legal
successors.
     19. Rights as a Shareholder. Until Shares have been issued to the
Participant in accordance with Section 2(a), the Participant shall not have any
of the rights of a shareholder with respect to Restricted Share Units.
Accordingly, the Participant shall not have the right to vote the Restricted
Share Units. The grant of DERs with respect to a notional number of Common
Shares shall not confer on the Participant any rights whatsoever as a
shareholder of any such shares of Common Shares.
     20. Agreement Not a Contract for Services. Neither the Plan, the granting
of the Restricted Share Units, this Restricted Share Unit Agreement nor any
other action taken pursuant to the Plan shall constitute or be evidence of any
agreement or understanding, express or implied, that the Participant has a right
to continue to provide services as an officer, director, employee, consultant or
advisor of the Company or any Subsidiary or Affiliate for any period of time or
at any specific rate of compensation.
     21. Authority of the Administrator; Disputes. The Administrator shall have
full authority to interpret and construe the terms of the Plan and this
Restricted Share Unit Agreement. The determination of the Administrator as to
any such matter of interpretation or construction shall be final, binding and
conclusive.
     22. Representations. The Participant has reviewed with the Participant’s
own tax advisors the Federal, state, local and foreign tax consequences of the
transactions contemplated by this Restricted Share Unit Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that he or she (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by this Restricted
Share Unit Agreement.
     23. Severability. Should any provision of this Restricted Share Unit
Agreement be held by a court of competent jurisdiction to be unenforceable, or
enforceable only if modified, such holding shall not affect the validity of the
remainder of this Restricted Share Unit Agreement, the balance of which shall
continue to be binding upon the parties hereto with any such modification (if
any) to become a part hereof and treated as though contained in this original
Restricted Share Unit Agreement.

 



--------------------------------------------------------------------------------



 



     24. Acceptance. The Participant hereby acknowledges receipt of a copy of
the Plan and this Restricted Share Unit Agreement. The Participant has read and
understands the terms and provisions of the Plan and this Restricted Share Unit
Agreement, and accepts the Restricted Share Units subject to all the terms and
conditions of the Plan and this Restricted Share Unit Agreement. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Restricted Share Unit Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Unit Agreement on the day and year first above written.

                  AIRCASTLE LIMITED    
 
           
 
  By    
 
   
 
  Name    
 
   
 
  Title    
 
   
 
                [NAME]    
 
                            The Participant    



 